Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendments
Claims 1, 7, 10 and 12 have been amended.
Claim 13 has been newly added.

Claims 1-13 are pending.


Response to Arguments
I.	Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
II.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

III.	Claims 1, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Arhin et al (US 2015/0154167) in view of Reed et al (US 2015/0195314).

	a.	Per claim 1, Arhin et al teach a method for providing a service for image sharing and feedback, the method comprising: 
providing a software application to execute on a computing device wherein the software application includes a photo war component and a photo contest component (paras 0130-132—components for presenting photos, receiving selection of a photo within the first set and second set of photos and ranking/liking photos); 

executing instructions for the photo contest component where the instructions present users a second set of multiple photos and receive a selection of one of the multiple photos within the second set of multiple photos (paras 0132, 0134—selection of a second photo);

executing instructions to receive votes or likes for the photos from the first set of multiple photos and the second set of multiple photos (paras 0132, 0135-0136—love/like rating for photos).

Arhin et al teach the limitations as applied above, yet fail to explicitly teach executing instructions for the photo war component where the instructions present users a first set of multiple photos one photo at a time and present a user interface providing an up vote and a down vote for each of the second set of multiple photos and generating likes on a social media platform for photos based on selections for the photo received within the photo war component and up votes received for the photo receiving through the photo contest component. However, Reed et al teach implementing a photograph contest, wherein photos are submitted, browsed, ranked and rated (paras 0059, 0061, 0069, 0075) based on photo selections and marking the photos as “Loved”, “thumbs-up” or “thumbs-down” via a user interface on the social media network platform (paras 0046, 0048, 0075, 0085-86). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Arhin et al and Reed et al for the purpose of implementing a photo war for selecting photos for review and photo contest for presenting a user interface for ranking/rating the selected photos with a “thumbs-up” and “thumbs-down”, which is commonly-used on social and commercial platforms for using contests to facilitate user engagement and participation on the platform.
b.	Per claim 7, Arhin et al and Reed et al teach the method of claim 1, Arhin et al further teach wherein the generating likes on the social media platform is performed through an API of the social media platform (paras 0130, 0182, 0268-270 0309—like and rating on social media; Reed et al: paras 0064, 0073-75—API servers of the social network).
c.	Per claim 9, Arhin et al and Reed et al teach the method of claim 1, Arhin et al further teach wherein the software application accesses the photos from a social media platform (paras 0133, 0192, 0260, 0283-286, 0289—accessing photos on social media; Reed et al: paras 0055-56, 0061, 0069—accessing photos from social network).

IV.	Claims 2-6, 8 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Strobel et al (USPN 8,645,844) in view of Reed et al (US 2015/0195314), Belisle (US 2012/0015711) and Baerlocher et al (US 2007/0298874).

a.	Per claim 12, Strobel et al teach method for providing a platform for photo sharing and feedback, using a software application executing on a computing device, the software application comprising a plurality of instructions for providing a photo war component and a photo content component, the plurality of instructions configured to implement the photo war component by:
receiving over a network a photo from the user (col.8 lines 15-43 and 59-62—receiving photography content);

assigning an initial number of chances to the photo and storing the initial number of chances in a memory (col.9 line 63-65—assignment of starting score to each entry);

presenting the photo with at least one other photo to other users in a photo war and receiving a selection of the photo or a selection of at least one other photo (col.8 lines 44-55, col.9 lines 53-col.10 line 14—presenting photography content in a photo contest and receiving selection of the photo); and
if the photo is selected then increasing the number of chances stored in the memory for the photo and if the at least one other photo is selected decreasing col.9 line 63-col.11 line 2, col.13 lines 14-27—photo selection and increasing in score and votes while decreasing the entries not selected);

providing a token component wherein the token component allows users to be rewarded one or more additional tokens for participating in the photo war (col.4 lines 23-37, col.11 lines 14-19, col.13 lines 5-27—contest winner prizes).

Strobel et al teach the claim limitations as applied above, yet fails to teach explicitly the features of: if the number of chances is reduced to zero then removing the photo from the photo war; providing a token component wherein the token component allows users to be rewarded one or more additional tokens for participating in the photo war; allowing the user to determine a number of tokens to bet on the photo prior to starting the photo war; redeeming tokens to purchase additional chances for use in the photo war; awarding each of the other users one or more tokens for participating in the photo war; the plurality of instructions configured to implement the photo contest component by presenting the photo individually without competing photos to user of the platform; and receiving either an up vote or a down vote from each of the user of the platform for the photo. 
However, Reed et al teach implementing a photograph contest, wherein photos are submitted, browsed, ranked and rated based on photo selections and marking the photos as “Loved”, “thumbs-up” or “thumbs-down” via a user interface on the social media network platform (paras 0046, 0048, 0059, 0061, 0069, 0075, 0085-86). Belisle teaches the ability to purchase tokens/tickets for bets in the contest and be rewarded with tokens as payment (paras 0040-41). Belisle et al further teach providing a token component such that gaming tokens are used as a form of electronic currency in the contest so that contestants can be rewarded with tokens for participating (Abstract, para 0003, paras 0040-41 and 52). 
Baerlocher et al further teach players purchasing additional chances in a gaming contest by purchasing tickets for points (para 0086, Figures 3 and 6-7) and awarding users credit for participating in the contest so they may use it for another future contest (Figures 9-31, paras 0190-193). Belisle teaches using probability statistics to determine the photo selection, wherein the probability is decreased, using a decay factor, when the photo is not selected (para 0042, paras 0057-59). Although Belisle fails to explicitly teach removing of the photo when the chance is reduced to zero, it is understood in contests/competitions, having zero chances implies that there is no longer a probability of winning, therefore the entry loses by virtue of removal from consideration and no longer being in the running. Baerlocher et al teach this inventive concept by disclosing that when the points associated with the game component reach zero points, it is eliminated from the game and becomes unavailable for selection by a user/player in the competition (paras 0187-189). Thus, when the points are decreased to zero then the odds of winning the contest are zero and that component is eliminated and no longer presented as a contender in the competition.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Strobel et al with Reed et al, Belisle and Baerlocher et al for the purpose of implementing a photo war for selecting photos for review and photo contest for presenting a user interface for ranking/rating the selected photos with a “thumbs-up” and “thumbs-down”, which is commonly-used on social and commercial platforms for using contests to facilitate user engagement and participation on the platform. Furthermore, the combined teachings provision permitting users to buy chances/bets in the photo war by purchasing tickets/tokens for use in the contest and subsequently awarding users with one or 
	Claims 2-6, 8, 10 and 11 contain limitations that are substantially equivalent to the limitations of claim 12 are therefore rejected under the same basis.
b.	Per claim 13, Strobel et al with Reed et al, Belisle and Baerlocher et al teach the method of claim 12, Reed et al further comprising generating likes on a social media platform for photos based on selections for the photo received within the photo war component and up votes received for the photo receiving through the photo contest component (paras 0055-56, 0059, 0061, 0069, 0075, 0085-86—user interface for selection of photos and marking photos with “Loved”, “thumbs-up” or “thumbs-down” on the social media platform).


Conclusion
V.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Ryder et al (USPN 10,489,747) – ranking/rating online photo contest
Tsang (US 2014/0228125) – social network platform and photo contest voting
Heath (US 2013/0073366) – online contest, likes/dislikes on social networks
Ransom et al (US 2010/0228617) – voting on social media-based platform
VI.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the 

VII.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIE D SHINGLES whose telephone number is (571)272-3888. The examiner can normally be reached Monday-Thursday 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on 571-272-7646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KRISTIE D SHINGLES/
Primary Examiner, Art Unit 2448